     Case 4:20-cv-00007-RSB-CLR Document 61 Filed 02/17/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                     SAVANNAH DIVISION

VINCENT JONES,             )
                           )
           Plaintiff,      )
                           )
v.                         )                          CV420-007
                           )
THRIVE SENIOR LIVING, LLC  )
and JOYCE CROWDER MCBRIDE, )
                           )
           Defendants.     )

                                  ORDER

      Before the Court is defendants’ motion to stay discovery pending the

disposition of defendants’ pending motion to dismiss. Doc. 55. The Court

has discretion to stay discovery pending resolution of a motion, Fed. R.

Civ. P. 26(c), but when doing so, must take a “preliminary peek” at the

merits of a dispositive motion to see if it “appears to be clearly meritorious

and truly case dispositive.” Feldman v. Flood, 176 F.R.D. 651, 652–53

(M.D. Fla. 1997). “[A] request to stay discovery pending a resolution of a

motion is rarely appropriate unless resolution of the motion will dispose

of the entire case.” CSX Transp., Inc. v. United States, 2014 WL 11429178,

at * 1 (S.D. Ga. May 30, 2014) (citing Feldman, 176 F.R.D. at 652). Here,

defendants concede that their motion “would not be dispositive of the
     Case 4:20-cv-00007-RSB-CLR Document 61 Filed 02/17/21 Page 2 of 2




entire case” as it would resolve only claims I and II, but argue that the

stay is appropriate as the granting of the motion to dismiss would obviate

the need for “approximately 50% of the discovery needed to properly

defend this matter.” Doc. 55-1 at 3–4. This Court has, on occasion,

permitted stays when success on a dispositive motion might narrow the

scope of discovery. See United States ex rel. Jolie Johnson v. Spanish Oaks

Hospice, Inc., No. CV415-143, doc. 47 (S.D. Ga. July 19, 2017). Based on

that preliminary peek of its merits, however, the motion to dismiss is not

so obviously meritorious as to warrant a stay. Therefore, the motion to

stay discovery is DENIED. Doc. 55.

     SO ORDERED, this 17th day of February, 2021.



                                  _______________________________
                                  __
                                  __
                                  __________
                                          _ ___________
                                                     ______
                                                         ______
                                  CHRISTOPHER
                                  C RI
                                  CH R ST
                                        TOOP
                                           PHER L. RAY  Y
                                  UNITED STATES
                                           STATE
                                               T S MAGISTRATE
                                                     MAGISTR      JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
